IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

BALL METAL BEVERAGE
CONTAINER CORP.,

Plaintiff/Counterclaim Defendant,

vs. Case No. 3:12-cv-033

CROWN PACKAGING TECHNOLOGY, ) JUDGE WALTER H. RICE
INC. AND CROWN CORK & SEAL USA, INC.,:

Defendant/Counterclaim Plaintiffs,
vs.
REXAM BEVERAGE CAN COMPANY,

Counterclaim/Defendant.

 

DECISION AND ENTRY ENTERING JUDGMENT IN FAVOR OF PLAINTIFF BALL
METAL BEVERAGE CORP. AND AGAINST DEFENDANTS CROWN PACKAGING
TECHNOLOGY, INC. AND CROWN CORK & SEAL USA, INC., ON COMPLAINT
FOR DECLARATORY JUDGMENT ON VALIDITY (DOC. #1), U.S. PATENT NO.
6,848,875 AND U.S. PATENT NO. 6,935,826 ARE INVALID FOR INDEFINITENESS
AND THEREFORE THE MANUFACTURE, SALE, SEAMING AND RELATED
ACTIVITY OF CDL-W AND NEW CDL + CAN ENDS DO NOT INFRINGE SAID
PATENTS; JUDGMENT TO ENTER IN FAVOR OF COUNTERCLAIM
DEFENDANTS BALL METAL BEVERAGE CONTAINER CORP. AND REXAM
BEVERAGE CAN COMPANY AND AGAINST DEFENDANTS COUNTERCLAIM
PLAINTIFFS CROWN PACKAGING TECHNOLOGY, INC. AND CROWN CORK &
SEAL USA, INC. ON INFRINGEMENT COUNTERCLAIMS, GIVEN THAT ONE
CANNOT INFRINGE UPON PATENTS THAT ARE INVALID FOR INDEFINITENESS
(DOC. #56); DECISION AND ENTRY ON MOTION FOR SUMMARY JUDGMENT
(DOC. # 162) TO BE UNSEALED; TERMINATION ENTRY

 
On July 22, 2019, the Court refiled its June 27, 2019, Sealed Decision and
Entry, Doc. #162, which, /nter alia, sustained Plaintiff/Counterclaim Defendant Ball
Metal Beverage Container Corporation’s and Counterclaim Defendant Rexam
Beverage Can Company’s motion for summary judgment on validity, Docs. ##85
and 88, and overruled said motion as moot on the issue of infringement, Docs.
##84 and 87. Doc. #162. The Court also ordered the parties to advise the Court as
to their positions on the continued viability of the Counterclaims, Doc. #56, filed
by Crown Packaging Technology, Inc. and Crown Cork & Seal USA, Inc.
(collectively, “Crown”) and any alleged infringement action as it relates to certain
claims of the ‘875 Patent.

On July 30, 2019, Crown filed their response, Doc. # 164, and Ball Metal
Beverage Container Corp. (“Ball”) and Rexam Beverage Can Company (“Rexam”)
filed their response. Doc. # 165. On August 5, 2019, Ball, Rexam and Crown filed a
Joint Submission Regarding the Continued Viability of Crown’s Counterclaims
and a Joint Request to Unseal the Court’s Summary Judgment Decision, Doc.
#162. The Joint Submission, filed in lieu of separate replies, states that as a result
of the Court’s Decision and Entry on summary judgment, Doc. #162, Crown's
Counterclaims asserting infringement of the ‘826 and ‘875 Patents, Doc. #56, are
no longer viable and that this case is ready to proceed to a final judgment. Doc.
#165, PAGEID##10316 and 10317. Additionally, the Joint Submission filing
requests that the Court’s Decision and Entry on summary judgment, Doc. #162,

which was filed under seal, be made public.
Accordingly, judgment is entered in favor of Plaintiff, Ball Metal Beverage
Container Corp., on its Complaint for Declaratory Judgment, Doc. #1, and against
Defendants, Crown Packaging Technology, Inc., and Crown Cork & Seal USA, Inc.,
on the issue of validity, declaring as follows:

(A) that Plaintiff's manufacture of CDL-W can ends, the sale of such ends, the

seaming of such ends and related activity do not infringe any valid claim of

U.S. Patent No. 6,848,875 since said patent is invalid for indefiniteness;

(B) that Plaintiff's manufacture of CDL-W can ends, the sale of such ends,
the seaming of such ends and related activity do not infringe any valid claim
of U.S. Patent No. 6,935,826 since said patent is invalid for indefiniteness;
(C) that Plaintiff's manufacture of New CDL+ can ends, the sale of such
ends, the seaming of such ends and related activity do not infringe any valid
claim of U.S. Patent No. 6,848,875 since said patent is invalid for
indefiniteness;

(D) that Plaintiff's manufacture of New CDL+ can ends, the sale of such
ends, the seaming of such ends and related activity do not infringe any valid
claim of U.S. Patent No. 6,935,826 since said patent is invalid for
indefiniteness; and

(E) awarding to Plaintiff its costs and expenses in this action.

Judgment is entered in favor of Counterclaim Defendants, Ball Metal

Beverage Container Corp. and Rexam Beverage Can Company, and against
Counterclaim Plaintiffs Crown Packaging Technology, Inc. and Crown Cork & Seal
USA, Inc. on the Counterclaims, Doc. #56.

The Clerk is instructed to unseal the Court’s Decision and Entry on summary
judgment, Doc. # 162.

The captioned case is hereby terminated upon the docket records of the
United States District Court for the Southern District of Ohio, Western Division at

Dayton."

(Sw nee

SEPTEMBER 24, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

 

1 As a result of the Sealed Decision and Entry, Doc. #162, as well as this Judgment Entry,
the Motion to Realign the Parties for Trial, Doc. #117, Crown’s Motion in Limine, Doc.
#125 and Ball and Rexam’s Motion in Limine, Doc. #128, are moot.
